United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.P., Appellant
and
DEPARTMENT OF AGRICULTURE,
U.S. FOREST SERVICE, Ukiah, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0435
Issued: July 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 18, 2018 appellant filed a timely appeal from a July 23, 2018 merit decision
and a September 18, 2018 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish a medical
condition causally related to factors of his federal employment; and (2) whether OWCP properly

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

denied appellant’s request for reconsideration of the merits of his claim pursuant to 5 U.S.C.
§ 8128(a).
FACTUAL HISTORY
On June 12, 2018 an occupational disease claim (Form CA-2) was filed on behalf of
appellant, then a 41-year-old forestry technician (silviculture), alleging that he sustained an injury
in the performance of duty due to loading fence material and running a chainsaw while working
outdoors on June 6 through 8, 2018.3 It was claimed that he was diagnosed with dehydration,
tetany, and chills.4 Appellant stopped work on June 8, 2018.
By development letter dated June 19, 2018, OWCP requested that appellant submit
additional evidence in support of his claim, including a physician’s opinion supported by a medical
explanation as to how the reported employment activities/exposures caused or aggravated a
medical condition. It afforded him 30 days to respond.5
Appellant submitted a June 9, 2018 report from Dr. John M. Page, an attending Boardcertified emergency medicine physician, who advised that appellant reported experiencing fever,
chills, muscle spasms in his hands and legs, generalized fatigue/weakness, and slight nausea for
the past 8 to 12 hours. He reported that his symptoms followed his spending a day at work welding
fences outdoors in warm weather. Dr. Page listed findings of the laboratory testing and physical
examination conducted on June 9, 2018.6 He noted that the results were positive for heat
intolerance, decreased urine volume, and arthralgias/myalgias, and indicated that appellant was
intravenously given a liter of normal saline. Dr. Page diagnosed dehydration, tetany, and chills,
and recommend that appellant rest at home. He advised that appellant could return to regular work
as tolerated on June 11, 2018.
By decision dated July 23, 2018, OWCP accepted that appellant had established
employment factors in the form of welding fences, loading fence material, and running a chainsaw
for several days in June 2018. However, it denied his claim, finding that he had not submitted
medical evidence sufficient to establish a medical condition causally related to the accepted factors
of his federal employment. OWCP concluded, therefore, that appellant had not met the
requirements to establish “an injury and/or medical condition causally related to the accepted work
event(s).”

3

The Form CA-2 is not signed, but appears to have been completed by appellant’s immediate supervisor.

4

It was claimed that appellant was exposed to temperatures in the mid-80s on June 8, 2018 and that, when he
arrived at the hospital, he had a temperature of 102 degrees with a bad headache and severe cramping in his hands and
arms. He noted that he first became aware of his claimed condition on June 8, 2018 and first realized that it was
related to his federal employment on the same date.
5

On June 19, 2018 OWCP also requested additional information from the employing establishment which was to
be submitted within 30 days.
6
Dr. Page also noted that chest x-rays obtained on June 9, 2018 contained an impression of no acute
cardiopulmonary process.

2

On August 10, 2018 appellant requested reconsideration of the merits of his claim and
submitted a copy of the previously submitted June 9, 2018 report of Dr. Page.7
The employing establishment subsequently submitted a July 26, 2018 e-mail in which a
human resources specialist from the employing establishment recommended that appellant request
reconsideration of his claim with OWCP and submit an additional medical report from an attending
physician.
By decision dated September 18, 2018, OWCP denied appellant’s request for
reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA8 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,9 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.10 These are the essential elements of each and every compensation
claim, regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.11
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the identified employment factors.12
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence.13 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
7

This copy of the June 9, 2018 report contained the same text as that contained in the previously submitted copy,
but the text was formatted in a different order.
8

Supra note 1.

9

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
10
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
11

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
12

E.V., Docket No. 18-1617 (issued February 26, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

13

F.S., Docket No. 15-1052 (issued July 17, 2015); Tomas Martinez, 54 ECAB 623 (2003).

3

by medical rationale explaining the nature of the relationship between the diagnosed condition and
the established employment factors.14
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to factors of his federal employment.
Appellant submitted a June 9, 2018 report from Dr. Page, who advised that appellant
reported experiencing fever, chills, muscle spasms in his hands and legs, generalized
fatigue/weakness, and slight nausea after welding fences at work. Dr. Page listed findings of the
laboratory testing and physical examination conducted on June 9, 2018 and diagnosed
dehydration, tetany, and chills. He posited that appellant could return to regular work as tolerated
on June 11, 2018.
Dr. Page, in his June 9, 2018 report, briefly noted the employment activities reported by
appellant, but did not provide an opinion on the cause of the diagnosed conditions. The Board has
held that medical evidence that does not offer an opinion regarding the cause of an employee’s
condition or disability is of no probative value on the issue of causal relationship.15 Therefore,
this report is insufficient to establish appellant’s claim.
As the record does not contain a well-rationalized opinion establishing causal relationship
between appellant’s medical conditions and the accepted factors of his federal employment, the
Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. OWCP may review an award for or against
payment of compensation at any time based on its own motion or on application.16
A claimant seeking reconsideration of a final decision must present arguments or provide
evidence that: (1) shows that OWCP erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by OWCP; or (3) constitutes
relevant and pertinent new evidence not previously considered by OWCP.17 If OWCP determines
14

P.K., Docket No. 08-2551 (issued June 2, 2009); John W. Montoya, 54 ECAB 306 (2003).

15

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

16

5 U.S.C. § 8128(a).

17
20 C.F.R. § 10.606(b)(3); see also M.S., Docket No. 18-1041 (issued October 25, 2018); C.N., Docket No. 081569 (issued December 9, 2008).

4

that, at least one of these requirements is met, it reopens and reviews the case on its merits.18 If
the request is timely, but fails to meet at least one of the requirements for reconsideration, OWCP
will deny the request for reconsideration without reopening the case for review on the merits.19
The Board has held that the submission of evidence or argument which repeats or duplicates
evidence or argument already in the case record20 and the submission of evidence or argument which
does not address the particular issue involved does not constitute a basis for reopening a case.21
While a reopening of a case may be predicated solely on a legal premise not previously considered,
such reopening is not required where the legal contention does not have a reasonable color of
validity.22
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant filed a timely request for reconsideration,23 but he did not establish that OWCP
erroneously applied or interpreted a specific point of law, advance a relevant legal argument not
previously considered by OWCP, or submit relevant and pertinent new evidence not previously
considered by OWCP.24 Accordingly, the Board finds that he is not entitled to a review of the
merits based on either the first or second requirements under 20 C.F.R. § 10.606(b)(3).
In support of his request for reconsideration, appellant resubmitted a copy of the June 9,
2018 report of Dr. Page which had already been considered by OWCP and deemed insufficient to
establish his claim. His submission of this report does not require reopening of his claim for review
on the merits because the Board has held that the submission of evidence which repeats or
duplicates evidence already in the case record does not constitute a basis for reopening a case.25
Therefore, appellant also failed to satisfy the third requirement under 20 C.F.R. § 10.606(b)(3).
The Board accordingly finds that appellant did not meet any of the requirements of
20 C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.

18

Id. at § 10.608(a); see also C.K., Docket No. 18-1019 (issued October 24, 2018).

19
Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010). To be timely, a request for reconsideration
must be received by OWCP within one year of the date of OWCP’s decision for which review is sought. Id. at
§ 10.607(a).
20

N.L., Docket No. 18-1575 (issued April 3, 2019); Eugene F. Butler, 36 ECAB 393, 398 (1984).

21

M.K., Docket No. 18-1623 (issued April 10, 2019); Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

22

John F. Critz, 44 ECAB 788, 794 (1993).

23

See J.F., Docket No. 16-1233 (issued November 23, 2016).

24

See supra note 17.

25

See supra note 20.

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to factors of his federal employment. The Board further finds that
OWCP properly denied his request for reconsideration of the merits of his claim pursuant to
5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 18 and July 23, 2018 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: July 1, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

